Citation Nr: 1738400	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  04-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a disability manifested by muscle spasms.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in relevant part denied service connection for migraine headaches and a disability manifested by muscle spasms.  

In September 2007, the Board remanded the case for evidentiary development.  In a November 2011 decision, the Board denied service connection for migraine headaches and a disability manifested by muscle spasms.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In May 2012, the Court granted a Joint Motion for Remand, vacating the Board's denial and remanding the appeal for additional development and consideration.

Following the Court's remand, the Board remanded the case for further evidentiary development in October 2012.  The Board remanded the case again in August 2016. 

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was advised in June 2012 that the VLJ who conducted his hearing is no longer employed at the Board.  In July 2012, he indicated he did not desire a new hearing.  Subsequently, in August 2016, the Veteran requested in writing a videoconference hearing in support of this appeal.  In March 2017, the Board remanded the case to schedule the hearing.  In June 2017, the Veteran testified before the undersigned by videoconference.

The issue of entitlement to service connection for disability manifested by muscle spasms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed migraine headache disorder had its onset in service, was manifested to a compensable degree within one year after service, or is otherwise causally or etiologically related to service, to include any event or incident therein.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The RO advised the Veteran of the evidence needed to substantiate his claims in an August 2001 notice letter.  The RO further explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  A January 2014 letter advised the Veteran of alternative sources for obtaining evidence to support his claim.

Regarding VA's statutory duty to assist, the Board initially notes that the Veteran's service treatment records (STRs) are unavailable for review in this case. In November 2003, the National Personnel Records Center (NPRC) indicated, in response to the RO's request for complete service treatment records, that all medical records had been mailed to the RO in New York on May 14, 1984, and there were no more records located at Code 13.  There was a subsequent notation in the file that, after the Veteran filed his formal claim in February 2001, no claims folder was found at the RO, and the procedures for establishing a rebuilt file were to be followed.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

In this case, the RO and Appeals Management Center (AMC) have attempted to obtain the Veteran's complete STRs, unsuccessfully.  In July 2009, the Veteran was advised that VA had been unable to obtain his STRs and had determined that all efforts to obtain the records had been exhausted.  The Veteran was asked to submit any STRs in his possession within 10 days of the date of the letter.  In an August 2009 letter, the Veteran's attorney responded that the Veteran had no STRs in his possession. 

Also, in September 2009, the Veteran was advised to complete and return a NA Form 13055 in order for the AMC to reconstruct his STRs. The Veteran submitted a completed NA Form 13055 in October 2009 providing details of the dates and locations of his alleged treatment while in service.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(2).  Moreover, pursuant to a Board remand, the AMC tried obtaining STRs from other possibly viable sources such as Darnell Army Hospital or by using the Defense Personnel Records Imaging System, and by requesting that the Veteran complete a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) so that an attempt to reconstruct his service records could be made.  A request was made for the Veteran's clinical records from Darnell, Army Hospital, Ft. Hood, Texas, and from Moncrief Army Hospital, Ft. Jackson, South Carolina; however, a negative response was received from the NPRC in February 2010.  After the Veteran submitted revised dates for when he was allegedly treated in service, another request was submitted.  Again, a negative response was received. 

Further, a request to the Defense Personnel Records Imaging System (DPRIS) was made for any STRs on July 7, 2010, and a negative reply was received.  No request was made to the Army Reserve Personnel Center because the AMC noted that the Veteran never reported any reserve duty and the evidence on file did not show a history of reserve duty.  The RO did obtain the Veteran's service personnel file and it is of record.  Further, the Veteran through his attorney submitted a corrected DD Form 215 reflecting a first enlistment date in September 1972.  See letter dated August 10, 2009.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile.  

The Board additionally notes that the claims file contains all available evidence pertinent to the migraine headache claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-treatment records relevant to the claims have been submitted or obtained, to the extent possible.  Although the Social Security Administration (SSA), in response to the RO's request, stated that the Veteran's SSA folder could not be located, the Veteran submitted a copy of SSA records in his possession.  The Veteran was provided with a VA examination in August 2016 with respect to the migraine headache claim.  The examiner provided a well-reasoned rationale for her opinion.

II.  Service Connection- Migraine Headaches

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, such as other organic disease of nervous system, if they are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  Other organic disease of the nervous system, including migraine headaches, is a chronic disease listed under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

The evidentiary record sufficiently establishes the presence of a current migraine disorder.  Review of the Veteran's VA treatment records reveals that he was referred from psychiatry to neurology for complaints of migraine headaches (and muscle spasms) in April 2005.  Based on his interview and examination of the Veteran, the attending neurologist included an assessment of migraine headaches in the consultation note.  A VA examiner in August 2016 diagnosed migraine headaches.  Because the Veteran is shown to have a current migraine disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

As noted above, the Veteran's STRs are not available for review.  However, the Veteran has provided inconsistent accounts of when his migraines reportedly began.  For example, at both of his Board hearings, the Veteran reported that his migraine headaches began in late 1973 and had continued since that time.  

However, in February 2001, the Veteran presented for emergency treatment through VA and reported having had migraine headaches for one month.  He made no mention of his period of active military service at that time.  Approximately two months later, in April 2001, the Veteran reported having had migraine headaches since June 2000.  Again, he made no mention of his period of active military service.  Thus, in February and April of 2001, the Veteran told medical providers that his migraine headaches had had their onset in January 2001 and June 2000, respectively, which would be approximately twenty-five years or more after his separation from service. 

Then later, when he was referred to a neurologist for evaluation of his migraine headaches in April 2005, the Veteran stated that he had had migraine headaches since 1985.  By that report, therefore, the Veteran's migraine headaches began approximately 10 years after separation from service.

The Board further observes that the first mention of a migraine headache disorder allegedly related to service was on the Veteran's VA Form 21-526, his claim filed on February 21, 2001, for service-connected disability compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Also, the first documentation of a migraine disorder contained in the record is dated many years after his separation from service.  See 38 C.F.R. § 3.303 (b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it is proper to consider a veteran's entire medical history, including lengthy period with absence of complaints or medical treatment).  In this regard, while it is noted that private treatment records dated in 1998 are of record and include reference to a complaint of intermittent headache, the complaint was accompanied by other reported symptoms such as productive cough, fever, and chest pain all of which were ultimately attributed to the diagnosis of pneumonia.  There is no reference to migraine headaches shown at that time. 

The Board further notes that there is no competent medical opinion evidence linking the Veteran's current migraine headaches to service. 

A VA examination was conducted in August 2016.  The Veteran reported that his headache condition started while in service around 1973.  He reported that he was under a lot of tension, and that it was the time when it was decided to not send anyone else to Viet Nam; he reported that he had many difficulties with prejudices and witnessed many things that were disturbing.  The Veteran reported that the first time he sought medical attention for the headaches after service was in 1977.  He reported that he had been told that his records cannot be found.  He reported that he continued to have migraine headaches.  The examiner, after reviewing the claims file, stated that:

Veteran has been given a diagnosis of migraine headaches; however there is no documentation of migraine headaches or chronic headaches until later years after separation.  There are records to review as early as 1979, but no diagnosis at the time frame following separation.  Therefore, without documentation of chronic headaches of following years after separation, it is less likely related to his active service time.  Otherwise, etiology of migraines is not easily determined or understood, but it appears that genetic and environmental factors appear to play a role.  Therefore, determining the etiology for migraines of this Veteran cannot be determined.

After weighing the lay and medical evidence pertinent to the claim, the Board finds that the preponderance of the evidence weighs against finding a continuity of symptomatology as has been suggested by the Veteran.  As noted above, the Veteran has offered inconsistent accounts of when his migraine headaches allegedly began and, significantly, has told medical providers on more than one occasion that his migraine headaches began many years after service.  In addition, his first mention of migraine headaches allegedly related to service is not shown until more than two decades after separation.  Moreover, no medical examiner has attributed the Veteran's migraine headache disorder to service.  The probative value of this evidence far outweighs any suggestion by the Veteran of continuity of symptomatology since service, which is not deemed credible. 

For the foregoing reasons, the Board finds that the credible and probative evidence of record is against finding that migraine headaches were incurred during military service, and there is no competent evidence of record otherwise relating the Veteran's currently diagnosed migraine headaches to his military service. 

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for migraine headaches, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.


ORDER

Service connection for migraine headaches is denied.


REMAND

Additional development is necessary with respect to the Veteran's claim for service connection for disability manifested by muscle spasms.  A VA examiner in August 2016 determined that the Veteran did not have a chronic muscle disability.  However, the Veteran testified before the undersigned in June 2017 that private treatment records may contain such a diagnosis.  The Board left the record open for 60 days following the hearing in order for the Veteran to submit relevant evidence, however none was received.  Nevertheless, as the Veteran has identified possibly relevant evidence necessary to adjudication of his claim, the Board finds that it is necessary that such evidence be sought on remand.

Additionally, it appears that there may be recent VA treatment records that may be relevant to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of treatment of the Veteran from VA Medical Centers facilities in Dublin, Georgia (since October 2016), Augusta, Georgia (since September 2016), and New York, New York (since July 2016).  

2.  After obtaining any necessary releases, obtain records of the Veteran from Dr. Ira Jasper and Dr. Danielle Lazzaro and associate those documents with the claims file.  If the AOJ is unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Following the above, undertake any other development found to be warranted, then readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


